ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into effective the
27th day of June, 2007, by and between Global Sports Edge, Inc., a Delaware
corporation, hereinafter referred to as “Seller”, Winning Edge International,
Inc., a Delaware corporation ("Winning Edge"), parent corporation of Seller,
Wayne Allyn Root, an individual having an address at 4 Bloomfield Hills Drive,
Henderson, Nevada 89052, hereinafter referred to as "Mr. Root", and Betbrokers
PLC, a corporation organized under the laws of the United Kingdom, hereinafter
referred to as “Buyer,” based on the following:




Premises




a)

Seller is the owner of a business providing sports handicapping information
through television, radio and internet outlets.  Additionally, Seller produces
sports and gaming entertainment programming and sells advertising and
sponsorship opportunities on its TV and radio programs. Winning Edge has no
operations or assets except through its ownership of Seller.




b)

Seller is interested in selling its assets and business operation.  Buyer is
interested in acquiring the assets, including web site, TV rights and
programming and contracts from Seller.  Accordingly, Seller and Buyer want to
set forth in this Agreement the terms and conditions of the purchase.

 




Agreement




Based on the stated premises, which are incorporated herein by reference, and
for and in consideration of the mutual covenants and agreements hereinafter set
forth, the mutual benefits to the parties to be derived herefrom, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, it is hereby agreed as follows:




ARTICLE I

Sale and Transfer of Assets




1.01

Sale of Assets.  On the terms, and subject to the conditions, set forth in this
Agreement, on the closing date and in consideration of the payment to the Seller
of the Purchase Price, Seller agrees to sell, transfer, convey and deliver to
Buyer and Buyer agrees to accept and purchase all of Seller’s assets and
equipment, used in connection with its business known as Winning Edge
(hereinafter all assets and the business are referred to as the “Business”)
including, without limiting the generality of the foregoing, the tangible
personal property, intangible property and equipment all as more particularly
described in Exhibit “A,”  (the “Assets”), attached hereto and incorporated
herein by this reference, and used in connection with the operation of the
Business and any other tangible and intangible items of Seller.  Seller and
Buyer specifically acknowledge that no deposits or receivables of Seller are
being transferred as part of the Assets.  The Business and Assets shall include:




(a)

the Customer List relating to the Business;





- 1-













(b)

all inventory and work in process of the Business;

(c)

to the extent assignable by the Seller, the contracts, licenses, leases,
purchase orders and agreements related to the Business, as they may change from
the date hereof to the Closing Date in the ordinary course of business (the
"Contracts");

(d)

the personal property used in the Business;

(e)

the patents and other intellectual property related to the Business (if and to
the extent that such patents or other intellectual property is held by an
affiliate of Seller, Seller shall cause such affiliate to convey such property
to Purchaser);

(f)

all goodwill attendant to the foregoing including, without limitation, websites,
domain names, including but not limited to WinningEdge.com and ewinners.com, all
telephone numbers, facsimile numbers, tradenames and corporate names of Seller,
including any governmental license, approval or authorization (collectively, the
"Licenses") obtained by the Seller for the conduct of the Business that is
transferable by the Seller.

(g)

the television program Wayne Allyn Root’s Winning Edge™.

(h)

Five Hundred Eighty-One Thousand Five Hundred United States Dollars (U.S
$581,500) in cash, computed as follows:  Five Hundred Thousand United States
Dollars (U.S. $500,000), plus One Hundred Thousand United States Dollars (U.S.
$100,000) on account of advertising contracts assumed by Buyer, less an Eighteen
Thousand Five Hundred United States Dollars (U.S. $18,500) security deposit for
Seller's premises, which deposit is being transferred to Buyer.

The Assets to be purchased as set forth herein are in each case “AS IS, WHERE
IS,” meaning that except as otherwise specifically provided in this agreement,
no representation is made as to their condition, value and enforceability.
 Except as specifically set forth herein, no other assets of Seller are to be
sold, transferred, conveyed or delivered to Buyer.  

1.02

Consideration for Sale and Transfer of Assets and Business. In consideration of
the conveyance from Seller to Buyer of the Business and Assets, Buyer shall pay
to Seller Buyer's stock having a value of Six Million Eight Hundred Thousand
United States Dollars (U.S. $6,800,000) (the "Purchase Price"), such stock being
in like form to that stock of Buyer which currently trades on the London Stock
Exchange Alternative Investment Market ("AIM"); provided that, Six Million Five
Hundred Thousand United States Dollars (U.S. $6,500,000) of the value in such
shares of Buyer's stock shall be delivered to the Laurus Master Fund Ltd., a
Cayman Islands company, (the "First Escrow Agent" or "Laurus"), as escrow agent
pursuant to the escrow agreement attached hereto as Schedule 1.02A (the “First
Escrow Agreement”), and shall deliver to Seller shares of Buyer's stock valued
at Three Hundred Thousand United States Dollars (U.S. $300,000).   Solely for
purposes of this Agreement, the value of the shares of Buyer’s stock shall be
determined by the average of the closing bid price on the five consecutive
trading days prior to Closing.  The closing share price shall be determined
based on the closing trading price on the AIM.  All shares of Buyer's stock
delivered shall be freely tradable, subject to the terms of the First Escrow
Agreement and the hereinafter referred to Undertaking and Covenant. Seller has
executed and delivered to Buyer the Undertaking and Covenant attached hereto as
Schedule 1.02B.








- 2-










1.03

Further Assurances.  At the Closing and from time to time thereafter, Seller
shall execute such additional instruments and take such other action as Buyer
may reasonably request, without undue cost to Seller in order to more
effectively sell, transfer, and assign clear title and ownership to the Business
and the Assets.




1.04

Closing and Parties.  The Closing contemplated hereby shall be held at a
mutually agreed upon time and place (the “Closing Date”) but no later than July
31, 2007, or on such date that all required corporate action has been
accomplished including any shareholder approval required by Seller’s parent
corporation, Winning Edge.  The Closing may be accomplished by wire, express
mail, overnight courier, conference telephone call or as otherwise agreed to by
the respective parties or their duly authorized representatives.




1.05

Access to Properties Prior to Closing.  Until the Closing Date, Buyer and Seller
will afford to the Buyer’s officers, managers and authorized representatives
full access to the Business in order that Buyer may have full opportunity to
make such reasonable investigation as it shall desire to make of the Business
and will furnish Buyer with such information as to the Business as Buyer shall
from time to time reasonably request.




1.06

Transfer Documents.  Seller shall execute such bills of sale and assignments to
transfer all personal and intellectual property of Seller into the name of Buyer
as requested.




1.07

Liabilities.

(a)

Except for the liabilities specifically assumed under the terms of this
Agreement, the sale of the Business and Assets by the Seller to the Buyer
hereunder is free and clear of all claims, liens, encumbrances, security
interests and third party interests whatsoever. Without limiting the generality
of the foregoing, it is understood and agreed, the Buyer shall not assume and
will not be responsible to pay any debts, liabilities, obligations, contracts,
leases, commitments or other undertakings of the Seller, known or unknown,
accrued, contingent or otherwise, as each of the foregoing shall exist on or
prior to the date hereof or as the foregoing shall exist after the date hereof
by reason of the Seller's acts or omissions prior to, on or after the date
hereof, including, but not limited to, liabilities of the following types, all
of which shall remain the sole liability and responsibility of the Seller
(collectively, the "Excluded Liabilities"): (i) taxes payable by the Seller as
of the Closing Date; (ii) tort liabilities; (iii) claims arising prior to the
Closing Date, or arising after the Closing Date that are due to any action or
inaction of Seller or any officer, director, employee or affiliate of Seller
before the Closing Date, out of actual or alleged pollution of the environment
or of any Environmental Laws (as hereinafter defined); (iv) litigation, whether
disclosed or undisclosed; and (v) obligations under any collective bargaining,
pension or profit sharing agreement.  Seller and Winning Edge agree to jointly
and severally defend, indemnify and hold Buyer harmless from and against any and
all Excluded Liabilities (including attorneys fees paid by Buyer in connection
therewith).  Such covenant shall survive the Closing Date and the consummation
of the transactions herein contemplated.

(b)

Notwithstanding the foregoing it is understood and agreed that the Purchaser
shall assume from and after the Closing Date the obligation to perform Seller's
obligations under the Contracts listed in Schedule 1.07 (the "Assumed
Liabilities").





- 3-










1.08

Termination Prior to Closing.

(a)

Termination by the Buyer.  This Agreement may be terminated by the Buyer, in its
sole discretion, upon the occurrence of any of the following before the Closing
Date:

(i)

The Seller's representations and warranties contained herein shall have been
incorrect or inaccurate in any material respect;

(ii)

The Seller shall fail to meet any of its material obligations pursuant to this
Agreement, provided that the Buyer will notify the Seller of such failure and
the Seller shall have 10 business days to cure the same; or

(iii)

Any condition precedent to the Buyer's obligations hereunder shall not be
satisfied and such condition is not waived by the Buyer at or prior to Closing
Date; or

(iv)

All of the conditions to the Buyer's obligation to close shall have been
satisfied and the Seller shall fail to close by August 31, 2007.

(b)

Termination by the Seller.  This Agreement may be terminated by the Seller, in
its sole discretion, upon the occurrence of any of the following before the
Closing Date:

(i)

The Buyer's representations and warranties contained herein shall have been
incorrect or inaccurate in any material respect when made;  

(ii)

The Buyer shall fail to meet any of its material obligations pursuant to this
Agreement, provided that the Seller will notify the Buyer of such failure and
the Buyer will have 10 business days to cure the same; or

(iii)

Any condition precedent to the Seller's obligations hereunder shall not be
satisfied and such condition is not waived by Seller at or prior to the Closing
Date; or

(iv)

All of the conditions to the Seller's obligation to close shall have been
satisfied and the Buyer shall fail to close by August 31, 2007.

(c)

Termination by Mutual Agreement.  This Agreement may be terminated by the mutual
agreement of the parties hereto evidenced in writing.

(d)

Specific Performance.  Any termination pursuant to this Section 1.08 shall be
without prejudice to the terminating party's rights and remedies under this
Agreement by reason of any violation of this Agreement occurring prior to such
termination.

1.09

Laurus Loan.  Immediately upon Closing, Seller shall deliver six million five
hundred thousand dollars ($6,500,000) of Buyers' stock representing a portion of
the Purchase Price to Laurus Family of Funds to secure a two million one hundred
thousand dollar ($2,100,000) loan ("Laurus Loan") to Seller.  It is understood
among the parties that the shares of Buyer's stock delivered to Laurus will be
liquidated starting on the first day of the seven month from the Closing Date to
pay off the principal and interest on the Laurus Note.  All shares of Buyers
stock delivered at Closing shall be freely tradable on the AIMS subject to the
restrictions set forth in the





- 4-










First Escrow Agreement.  The First Escrow Agreement shall contain all of the
terms contained in Schedule 1.09A.  Pursuant to the First Escrow Agreement,
Laurus has agreed once Laurus has been repaid said two million one hundred
thousand dollars ($2,100,000), Laurus will transfer any remaining shares of
Buyer's stock to Colonial Stock Transfer (the "Second Escrow Agent"), who has
agreed to hold said shares pursuant to the Second Escrow Agreement in the form
attached hereto as Schedule 1.09B.

ARTICLE II

SPECIAL COVENANTS




2.01

Activities of Seller.




(a)

From and after the date of this Agreement until the Closing Date and except as
contemplated by this Agreement, Buyer and Seller will each:




(i)

Carry on their business in substantially the same manner as it has heretofore;




(ii)

Maintain in full force and effect insurance comparable in amount and in scope of
coverage to insure the assets of Seller;




(iii)

Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;




(iv)

Fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities; and




(v)

Not incur any debt or encumbrances on the Business and Assets.




2.02

Assignment or Sale.  Seller shall not assign, transfer, encumber or sell the
whole or any part of the Business without first securing Buyer’s written
approval therefore, which may be withheld for any reason, and any assignment,
sale, encumbrance or transfer without such approval shall be null and void.




2.03

Expenses and Fees.  Each party shall be solely responsible for its own costs and
expenses (including legal expenses, accounting expenses and brokers or finders
fees and expenses), and the costs and expenses of its affiliates, in connection
with the preparation and negotiation of this Agreement and the consummation of
the transactions contemplated by this Agreement.  No party shall have any
obligation for paying such expenses or costs of any other party.




2.04

Public Announcements.  The parties agree that no public release, announcement or
any other disclosure concerning any of the transactions contemplated hereby
shall be made or issued by any party without the prior written consent of Seller
and Buyer (which consent shall not be unreasonably withheld or delayed), except
to the extent such release, announcement or disclosure may be required by
applicable laws, in which case the person required to make the release,
announcement or disclosure shall allow Seller or Buyer, as applicable,
reasonable time to comment on such release, announcement or disclosure in
advance of such issuance or disclosure; provided, however, that no notice is
required if the





- 5-










disclosure is determined by the Seller’s or Winning Edge’s legal counsel to be
required under federal or state securities laws or exchange regulation
applicable to Seller or Winning Edge.




2.05

Due Diligence Investigation.  Each party shall afford to the officers, employees
and authorized representatives of the other (including independent public
accountants and attorneys) complete access to the offices, properties, books,
records, tax returns, financial records (including computer files, retrieval
programs and similar documentation), employees and business of such party
subject to reasonable prior notice and shall furnish to such party and its
authorized representatives such additional information concerning the assets,
properties and operations as shall be reasonably requested, including all such
information as shall be necessary or appropriate to enable such party or its
representatives to verify the accuracy of the representations and warranties
contained in this Agreement, to verify that the covenants contained in this
Agreement have been complied with, and to determine whether the conditions set
forth herein have been satisfied.  Each party shall ensure that all third-party
representatives of each, including without limitation accountants and attorneys,
fully cooperate and are available to the other party in connection with such
investigation, and each party shall bear its own costs and expenses in
connection with the same.  Any such investigation shall be conducted in a manner
that would not interfere unreasonably with the operations of the other party.




2.06

Further Assurances.  Each of the parties hereto shall, at any time, and from
time to time, either before or after the Closing Date, upon the request of the
appropriate party, do, execute, acknowledge and deliver, or will cause to be
done, executed, acknowledged and delivered, all such further acts, assignments,
transfers, conveyances and assurances as may be reasonably required to complete
the transactions contemplated in this Agreement.  After the Closing Date, each
party shall use its good faith efforts to assure that any necessary third party
shall execute such documents and do such acts and things as the other party may
reasonably require for the purpose of giving each party the full benefit of all
the provisions of this Agreement and as may be reasonably required to complete
the transactions contemplated in this Agreement.




2.07

Actions of the Parties.




(a)

No Actions Constituting a Breach.  From the date hereof through the Closing
Date, neither (i) will Buyer take or knowingly permit to be done any action in
the conduct of the business of Buyer, nor (ii) will Seller take or knowingly
permit to be done any action, which would be in breach of their respective
obligations herein, and each of the parties hereto shall cause the deliveries
for which such party is responsible at the Closing to be duly and timely made.




(b)

Notification of Breaches.  From the date hereof through the Closing Date, each
party will promptly notify the other parties in writing if any such party
becomes aware of any fact or condition that causes or constitutes a breach of
any of its representations and warranties as of the date of this Agreement.
 During the same period, each party will promptly notify the other parties of
the occurrence of any breach of any covenant of such party.  




(c)

Compliance With Conditions.  Each party hereto agrees to cooperate fully with
each other party and shall use its good faith efforts to cause the conditions
precedent for which such party is responsible to be fulfilled.  Each party
hereto further agrees to use its good faith efforts to consummate this Agreement
and the transactions contemplated in this Agreement as promptly as possible.








- 6-













ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF SELLER




As an inducement to, and to obtain the reliance of, Buyer, Seller represents,
warrants and covenants, and, for purposes of Section 3.19, Mr. Root covenants,
as follows:




3.01

Organization.  Seller is, and will be on the Closing Date, a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and has the corporate power and is and will be duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances, and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted, and there are no other jurisdictions in which it is not so qualified
in which the character and location of the assets owned by it or the nature of
the material business transacted by it requires qualification, except where
failure to do so would not have a material adverse effect on its business,
operations, properties, assets or condition of Seller.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not,
violate any provision of Seller’s articles of incorporation or bylaws, or other
material agreement to which it is a party or by which it is bound.  Seller has
no subsidiaries.  Winning Edge owns all of the issued and outstanding stock of
Seller, and Winning Edge has no other subsidiaries.




3.02

Approval of Agreement.  Seller has full power, authority, and legal right and
has taken, or will take, all action required by law, its articles of
incorporation, bylaws, and otherwise to execute and deliver this Agreement and
to consummate the transactions herein contemplated.  The board of directors of
Seller has authorized and approved the execution, delivery, and performance of
this Agreement and the transactions contemplated hereby; subject to the approval
of, if required, the shareholders of Winning Edge, and compliance with state and
federal corporate and securities laws.




3.03

Financial Statements.  




(a)

Included in Schedule 3.03 are the audited balance sheet of Winning Edge as of
July 31, 2006, and the related reviewed statements of operations, cash flows,
and stockholders' equity for the period ending March 31, 2007, including the
notes thereto.




(b)

The audited financial statements delivered pursuant to Section 3.03 have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved.  The financial statements
of Winning Edge present fairly in all material aspects, of their respective
dates, the financial condition of Winning Edge.  Winning Edge did not have, as
of the date of any such balance sheets, except as and to the extent reflected or
reserved against therein, any liabilities or obligations (absolute or
contingent) which should be reflected in any financial statements or the notes
thereto prepared in accordance with generally accepted accounting principles,
and all assets reflected therein present fairly the assets of Winning Edge in
accordance with generally accepted accounting principles.  The statements of
revenue and expenses and cash flows present fairly the financial position and
result of operations of Winning Edge as of their respective dates and for the
respective periods covered thereby.




(c)

Winning Edge has filed or will prior to the Closing Date file all required
federal and state income tax returns for 2006 and all prior years for which such
returns were due.  Winning





- 7-










Edge has no material liabilities with respect to the payment of any federal,
state, county, local, or other taxes (including any deficiencies, interest, or
penalties) accrued for or applicable to the period ended on the date of the
audited balance sheet of Winning Edge, except to the extent reflected on such
balance sheet and adequately provided for therein, which are not yet due and
payable.  Proper and accurate amounts of taxes have been withheld by or on
behalf of Winning Edge with respect to all material compensation paid to
employees of Winning Edge for all periods ending on or before the date hereof,
and all deposits required with respect to compensation paid to such employees
have been made, in compliance with the provisions of all applicable federal,
state, and local tax and other laws.  Winning Edge has not made any election
pursuant to the provisions of any applicable tax laws (other than elections that
relate solely to methods of accounting, depreciation, or amortization) that
would have a material adverse effect on Winning Edge, its financial condition,
its business as presently conducted or proposed to be conducted, or any of its
properties or material assets.  There are no tax liens upon any of the assets of
Winning Edge.  There are no outstanding agreements or waivers extending the
statutory period of limitation applicable to any tax return of Winning Edge.




(d)

The books and records, financial and otherwise, of Winning Edge are in all
material respects complete and correct and have been maintained in accordance
with sound business and bookkeeping practices so as to accurately and fairly
reflect, in reasonable detail, the transactions and dispositions of the assets
of Winning Edge.  Winning Edge has maintained a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions have
been and are executed in accordance with management's general or specific
authorization; (ii) transactions are recorded as necessary to permit the
preparation of financial statements in conformity with generally accepted
accounting principles or any other criteria applicable to such statements and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals, and appropriate action is taken with respect to any
differences.




3.04

Information.  The information concerning Seller set forth in this Agreement and
in the schedules delivered by Seller pursuant hereto is complete and accurate in
all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact required to make the statements made, in
light of the circumstances under which they were made, not misleading.  Seller
shall cause the schedules delivered by Seller pursuant hereto to Buyer hereunder
to be updated after the date hereof up to and including the Closing Date.




3.05

Absence of Certain Changes or Events.  Except as set forth in this Agreement
since March 31, 2007:




(a)

There has not been (i) any material adverse change in the business, operations,
properties, level of inventory, assets, or condition of Seller or (ii) any
damage, destruction, or loss to Seller materially and adversely affecting the
business, operations, properties, assets, or conditions of Seller.




(b)

Seller has not (i) amended its articles of incorporation or bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to its stockholders or
purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
and material considering the business of Seller; (iv) made any material change
in its





- 8-










method of accounting; (v) entered into any other material transactions other
than those contemplated by this Agreement; (vi) made any material accrual or
material arrangement for or payment of bonuses or special compensation of any
kind or any severance or termination pay to any present or former officer or
employee; or (vii)  made any material increase in any profit-sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement made to, for, or with their officers, directors,
or employees;




(c)

Seller has not (i) granted or agreed to grant any options, warrants, or other
rights for its Shares, bonds, or other securities calling for the issuance
thereof except awards granted under the Seller Incentive Plan; (ii) borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (iii) paid any material obligation or liability
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent Seller balance sheet and current liabilities incurred since that
date in the ordinary course of business; (iv) sold or transferred, or agreed to
sell or transfer, any of its material assets, properties, or rights, or agreed
to cancel, any material debts or claims; (v) made or permitted any amendment or
termination of any contract, agreement, or license to which it is a party if
such amendment or termination is material, considering the business of Seller;
or (vi) issued, delivered, or agreed to issue or deliver any stock, bonds, or
other company securities including debentures (whether authorized and unissued
or held as treasury shares); and




(d)

To the best knowledge of Seller, it has not become subject to any law or
regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of Seller.  




3.06

Title and Related Matters.  Except as provided herein or disclosed in Schedule
3.06,  Seller has good and marketable title to all of its properties, inventory,
interests in properties, and assets, which are reflected in the most recent
Seller balance sheet or acquired after that date (except properties, interests
in properties, and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all mortgages, liens, pledges,
charges, or encumbrances.  To the best knowledge of Seller, the technology
licensed to it does not infringe on the copyright, patent, trade secret,
know-how, or other proprietary right of any other person or entity and comprises
all such rights necessary to permit the operation of the business of Seller as
now being conducted or as contemplated.




3.07

Litigation and Proceedings. Except as otherwise disclosed herein or in Schedule
3.07,  there are no material actions, suits, or proceedings pending or, to the
knowledge of Seller, threatened by or against Seller or adversely affecting
Seller, at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
 Seller does not have any knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.




3.08

Contracts.  Except as otherwise disclosed in Seller’s schedules:  




(a)

There are no material contracts, agreements, franchises, license agreements, or
other commitments to which Seller is a party by which it or any of the
properties of Seller are bound;








- 9-










(b)

All contracts, agreements, franchises, license agreements, and other commitments
to which Seller is a party or by which its properties are bound and which are
material to the operations or financial condition of Seller are valid and
enforceable by Seller in all material respects;




(c)

Seller is not a party to or bound by, and its properties are not subject to, any
material contract, agreement, other commitment or instrument; any charter or
other corporate restriction; or any judgment, order, writ, injunction, decree,
or award which materially and adversely affects, or in the future may (as far as
Seller can now foresee) materially and adversely affect, the business,
operations, properties, assets, or condition of Seller; and




(d)

Seller is not a party to any oral or written (i) contract for the employment of
any officer, director, or employee which is not terminable on 30 days (or less)
notice;  (ii)  profit-sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan, agreement, or arrangement
covered by Title IV of the Employee Retirement Income Security Act, as amended;
(iii) agreement, contract, or indenture relating to the borrowing of money; (iv)
guarantee of any obligation, other than one on which Seller is a primary
obligor, for the borrowing of money or otherwise, excluding endorsements made
for collection and other guarantees of obligations, which, in the aggregate do
not exceed $5,000; (v) consulting or other similar contract with an unexpired
term of more than one year or providing for payments in excess of $5,000 in the
aggregate;  (vi) collective bargaining agreement; (vii) agreement with any
present or former officer or director of Seller or any subsidiary; or (viii)
contract, agreement, or other commitment involving payments by it of more than
$5,000 in the aggregate.




3.09

Material Contract Defaults.  Seller is not in default in any material respect
under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of Seller, and there is no event of default or other event which, with
notice or lapse of time or both, would constitute a default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which Seller has not taken adequate steps to prevent such a default
from occurring.




3.10

No Conflict with Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Seller is a party or to which any of
its properties or operations are subject.




3.11

Governmental Authorizations.  Seller has all licenses, franchises, permits, and
other governmental authorizations that are legally required to enable it to
conduct its business in all material respects as conducted on the date of this
Agreement, and copies of all such licenses, franchises, permits and other
governmental authorizations have been provided to Buyer and are listed on
Schedule 3.11 attached hereto.  Except for compliance with federal and state
securities and corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by Seller of this Agreement and the consummation by
Seller of the transactions contemplated hereby.




3.12

Compliance with Laws and Regulations.  Seller has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that





- 10-










noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of Seller or except to the extent
that noncompliance would not result in the occurrence of any material liability
for Seller. To the best knowledge of Seller, the consummation of this
transaction will comply with all applicable statutes and regulations, subject to
the preparation and filing of any forms required by state and federal security
laws.




3.13  Insurance.  Seller currently has no significant insurable properties and
does not carry insurance on such properties.   




3.14  Employee Relations.  Seller has complied in respect of its business in all
material respects with all applicable laws, rules, and regulations that relate
to prices, wages, hours, harassment, disabled access, and discrimination in
employment and collective bargaining and to the operation of its business and is
not liable for any arrears of wages or any taxes or penalties for failure to
comply with any of the foregoing.  Seller believes that its relationship with
its employees is satisfactory.




3.15

Information.  The information concerning Seller set forth in this Agreement is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.




3.16

Intellectual Property.  Except as set forth in Schedule 3.16, Seller has no
patents, applications for patents, copyrights or license agreements relating to
the Business used, owned or granted to Seller, and no assumed names, trade
names, domain names, trademark or service mark registrations, applications for
trademark or service mark registrations, trademarks or service marks relating to
the Business.  Schedule 3.16 sets forth all items of intellectual property used
in the conduct of the Business, and there are no other items of intellectual
property necessary for the conduct of the Business.  Seller has not granted any
outstanding licenses or other rights to know-how or other intellectual property
owned by or licensed to Seller and relating to the Business.  Seller is not
liable, nor has it made any contract whereby it may become liable, to any person
for any royalty or other compensation for the use of any invention, whether or
not patented, trademark, trade name or copyright relating to the Business.  No
claims have been asserted and no claims are pending by any person to the use of
any of the patents, trademarks, trade names or service marks or application
therefor owned by Seller, and Seller does not know of any valid basis for any
such claim, and to the best of Seller's knowledge, the use of such patents,
trademarks, trade names or service marks by the Seller does not infringe on the
rights of any person.  None of the rights of Seller in, to or under the trade
secrets, inventions, copyrights, trademarks, service marks, trade names, and any
applications and registrations therefor, know-how and other intellectual
property set forth in Schedule 3.16 shall be adversely affected by consummation
of the transactions contemplated by this Agreement, and all of such rights are
fully assignable to Buyer, so that immediately after the Closing Buyer shall be
entitled to the full benefits thereof.  Seller has not received any notice or
claim of infringement of any patent, invention right, trademark, trade name or
copyright set forth in Schedule 3.16.




3.17

Environmental Matters.  




(a)

Seller has not, nor have any officers, directors, employees, or affiliated
entities acting on behalf of the Seller, generated, transported, handled,
disposed of, or arranged for the disposal of any Environmentally Sensitive
Material, as hereinafter defined that may result in any expense to Buyer,
arising from any violation or alleged violation of any applicable environmental
or health and safety statutes, ordinances, regulations, orders (including any
mandatory orders or





- 11-










requirements of any court or other tribunal or authority), By-laws, directives,
decrees and requirements which now or have at any time prior to the date hereof
been in force governing the generation, transportation, handling, or disposal of
any Environmentally Sensitive Material.  Seller has listed in Schedule 3.17 and
attached copies of any Notices of Violation, Letters of Notification, or other
enforcement document or written threat of enforcement issued to the Seller by
any agency, either state or Federal charged by any applicable environmental or
health and safety statute, ordinance, regulation, order (including any mandatory
orders or requirements of any court or other tribunal or authority), By-law,
directive, decree or requirement which now or within three years prior to the
date hereof been in force concerning any alleged violation of any applicable
Environmental Laws.  Except as described in Schedule 3.17, there are no
Environmentally Sensitive Materials on, about or under any property on which the
Seller has conducted any of its operations or over which it has exercised any
dominion or control which will result in any liability for Buyer.




(b)

For the purposes of this Section 3.17, "Environmentally Sensitive Material",




(1)

shall have the same meaning and shall include the same substances as are
described in (A) the definition of Hazardous Substances as defined in the
Comprehensive Environmental Response Compensation and Liability Act, as amended
(CERCLA), 42 U.S.C. § 9601 (14), and set out with particularity in 40 C.F.R. §
302.4, (B) the definition of Hazardous Waste as defined in RCRA 42 U.S.C. §
6901, et seq. and which is further defined in 40 C.F.R. §§ 261.21-261.24 (as to
hazardous by characteristic), 40 C.F.R. §§ 261.31-261.33 (as to listed wastes),
and (C) the definition of Hazardous Waste or Constituents in App. VIII to 40
C.F.R. Part 261; and

2)

shall also include any other substance, material or waste designated as
"hazardous" for purposes of regulating or imposing liability or standards of
conduct concerning the generation, transportation, disposal or arranging for the
disposal of such substance, material or waste under any applicable environmental
or health and safety statute, ordinance, regulation, order (including any
mandatory orders or requirements of any court or other tribunal or authority),
By-law, directive, decree or requirement which now or have at any time prior to
the date hereto been in force.

(c)

Seller is in compliance with all environmental regulatory programs involving,
inter alia, (1) air emissions, (2) liquid discharges to streams, ponds, ditches
or other surface waters, (3) liquid discharges to ground waters, (4) liquid
discharges to publicly-owned treatment works, (5) disposal of solid and/or
hazardous wastes, (6) marking, maintenance and/or removal of electrical
equipment containing polychlorinated biphenyls, (7) manufacture and/or
construction (including renovation) involving asbestos materials, (8) activities
in or adjacent to fresh water wetlands, flood hazard areas, coastal zone
management areas and/or historic preservation areas, (9) registration,
operation, testing and/or removal or replacement of storage tanks for petroleum
products and/or hazardous substances, and (10) emergency, planning and community
right-to-know laws, including submission of hazardous substance inventory
information to Federal, state or local authorities.




(d)

Seller has never disposed of Environmentally Sensitive Materials on any premises
on which the Business is conducted, except in compliance with applicable
Environmental Laws.




3.18

Seller Schedules.  Seller has delivered to Buyer the following schedules, which
are collectively referred to as the "Seller Schedules" and which consist of the
following separate schedules





- 12-










dated as of the date of execution of this Agreement, all certified by the chief
executive officer of Seller as complete, true, and accurate.




(a)

A schedule including copies of its articles of incorporation and bylaws and all
amendments thereto in effect as of the date of this Agreement;




(b)

A schedule containing copies of resolutions adopted by the directors of Seller
approving this Agreement and the transactions herein contemplated as referred to
in Section 3.02;




(c)

A schedule setting forth the financial statements required pursuant to Section
3.03(a) hereof;




(d)

A schedule setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of Seller since
the most recent Seller balance sheet, required to be provided pursuant to
Section 3.05 hereof;




(e)

A schedule setting forth any material contracts required to be provided or
matters to be disclosed pursuant to Section 3.08 hereof;




(f)

A schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the Seller Schedules by
Sections 3.01 through 3.17.




Seller shall cause the Seller Schedules and the instruments delivered to Buyer
hereunder to be updated after the date hereof up to and including the Closing
Date.  Such updated Seller Schedules, certified in the same manner as the
original Seller Schedules, shall be delivered prior to and as a condition
precedent to the obligation of Buyer to close.




3.19

Non-Competition.




(a)

Winning Edge and Seller agree that:  (i) for a period of six (6) years after the
Closing Date, neither Winning Edge nor Seller shall (A) compete with or be
engaged in the same business as, or Participate In (as hereinafter defined in
this Section 3.19) any other business or organization which during such six (6)
year period engages in competition with Buyer and its subsidiaries and
affiliates with respect to the Business in any geographical area in which at
that time the Business is engaged in, or (B) Participate In any business or
organization which uses a name containing any of the words "Betbrokers",
"Winning Edge" or "Global Sports Edge" or a word or words similar or susceptible
to confusion with such words or any combination or abbreviation thereof; (ii)
for a period of six (6) years after the Closing Date, Winning Edge and Seller
shall not and shall cause their respective subsidiaries not to directly or
indirectly interfere with, or endeavor to entice away from Buyer or any of its
subsidiaries or affiliates, any of their respective suppliers, customers, or
employees; and (iii) for a period of six (6) years after the Closing Date,
neither Winning Edge nor Seller nor any subsidiary of Winning Edge or Seller
shall directly or indirectly employ any person, who, between December 31, 2005
and the Closing Date, was an employee of Seller or Buyer or their subsidiaries
or affiliates.  As used in this Section 3.19, "Participate In" shall mean
"directly or indirectly, or for, with, or through any other person or entity,
own, manage, operate, control, loan money to, or participate in the ownership,
management, operation, or control of, or be associated as a director, officer,
employee, partner, consultant, agent, independent contractor, or otherwise with,
or agree in writing to the use of one's name in".  





- 13-













(b)

Non-Compete/Non-Disparagement.




(i)

Based upon Mr. Root's unique and essential value to Buyer and the receipt of the
compensation by Seller, in which Mr. Root is an indirect substantial owner, as
set forth in this Agreement, Mr. Root agrees to the following covenants and/or
restrictions during, and following the termination of, his employment with
Buyer, where such termination is by Buyer with Cause, as Cause is defined
herein, or by Mr. Root's termination of the employment agreement without "Good
Reason" as defined herein.  In such case only, Mr. Root hereby covenants and
agrees that during his employment and for a period of 24 (twenty-four) months
from the date of the termination of his employment with Buyer, Mr. Root shall
not become interested or engaged in, or employed by any competitive sports
handicapping business, provided that at the time of Mr. Root's termination by
Buyer for cause, Buyer or one of its subsidiaries is still engaged in the sports
handicapping business.  For purposes of clarification, if Mr. Root is terminated
by Buyer without Cause or by Mr. Root for Good Reason, the Non-Compete in this
section shall not apply.  "Competitive business" is defined as a business that
is competitive with Buyer's sports handicapping division.

(ii)

At all times while Mr. Root is employed by Buyer and for a period of five (5)
years thereafter (regardless of how Mr. Root's employment was terminated), Mr.
Root shall not, direct or indirectly, make (or cause to be made) to any person
any disparaging, derogatory or other negative or false statement about Buyer or
any of Buyer's subsidiaries (including their respective products, services,
policies, practices, operations, employees, sales representatives, agents,
officers, members, managers, partners or directors).

(iii)

At all times while Mr. Root is employed by Buyer and for a period of five (5)
years thereafter (regardless of how Mr. Root's employment was terminated), Buyer
shall not, directly or indirectly, make (or cause to be made) to any person any
disparaging, derogatory or other negative or false statements about Mr. Root.

(iv)

As used herein, the term "Cause" shall mean:

(A)

a material breach of fiduciary duty or material breach of the terms of this
Agreement or any other agreement between Mr. Root and Buyer (including without
limitation any agreements regarding confidentiality, inventions, assignment and
non-competition), which, in the case of a material breach of the terms of this
Agreement or any other agreement, remains uncured for a period of thirty (30)
days following receipt of written notice from the Board specifying the nature of
such breach;

(B)

the commission by Mr. Root of any act of embezzlement, fraud, larcency or theft
on or from Buyer;

(C)

Substantial and continuing neglect or inattention by Mr. Root of the duties of
his employment or the willful misconduct or gross negligence of Mr. Root in
connection with the performance of such duties which remains uncured for a
period of thirty (30) calendar days following receipt of written notice from the
Board specifying the nature of such breach; or





- 14-










(D)

the commission by Mr. Root of any crime involving a felony.

(v)

As used herein, the term "Good Reason" shall mean:

(A)

The breach by Buyer of any material provision of this Agreement or any stock
option or option agreement to which Mr. Root is a party; or

(B)

A requirement by Buyer that Mr. Root perform any act or refrain from performing
any act that would be in violation of any applicable law; or

(C)

The diminution of Mr. Root's position with, or compensation paid by, Buyer or
the requirement that Mr. Root perform his services outside of Las Vegas, Nevada.

(vi)

Notwithstanding the foregoing, it shall be a condition precedent to Buyer's
right to terminate Mr. Root's employment for Cause and Mr. Root's right to
terminate for Good Reason that (i) the party seeking termination shall first
have given the other party written notice stating with specificity the reason
for the termination ("breach") and (ii) if such breach is susceptible of cure or
remedy, a period of thirty (30) calendar days from and after the giving of such
notice shall have elapsed without the breaching party having effectively cured
or remedied such breach during such 30-day period, unless such breach cannot be
cured or remedied within thirty (30) days, in which case the period for remedy
or cure shall be extended for a reasonable time (not to exceed an additional
thirty (30) days) provided the breaching party has made and continues to make a
diligent effort to effect such remedy or cure.

(c)

Seller and Winning Edge and Mr. Root agree that the provisions of this Section
3.19 are necessary and reasonable to protect Buyer and its subsidiaries and
affiliates in the conduct of their respective businesses.  If any restriction
contained in this Section 3.19 shall be deemed to be invalid, illegal, or
unenforceable by reason of the extent, duration, or geographical scope thereof,
or otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope, or other provisions hereof,
and in its reduced form such restriction shall then be enforceable in the manner
contemplated hereby.




3.20

Indemnification.




(a)

Seller and Winning Edge shall be responsible for, and hereby jointly and
severally agree to defend, indemnify Buyer and hold it and its agents, servants,
employees, successors and assigns harmless, with respect to demands for
indemnification asserted by Buyer, as provided by this Section 3.20, within the
hereinafter defined "Indemnity Assertion Period" (except for demands based on
breaches of Sections 3.03(c) and 3.17and demands for indemnity pursuant to
Sections 1.07 and 3.20(a)(5), which demands shall be asserted within the
applicable statute of limitations period), from, against and in respect of:




(1)

all liabilities, obligations, losses, penalties, damages, claims against and
contracts of Seller of every kind and nature whatsoever, at any time existing or
asserted, whether or not accrued, whether fixed, contingent or otherwise,
whether known or unknown, and whether or not recorded on the books and records
of Seller, arising out of or





- 15-










by reason of this or any other transaction or event occurring prior or
subsequent to the Closing, which are not assumed by Buyer under Section 1.07(b);
and




(2)

all losses, liabilities, obligations, claims, penalties, damages and
deficiencies resulting from any failure or breach of any representation or
warranty, or any breach or nonfulfillment of any covenant or agreement, of
Seller or Winning Edge made in this Agreement; and




(3)

all losses, damages, liabilities, obligations, claims, penalties, and
deficiencies resulting from the parties' non-compliance with any applicable laws
of the State of Nevada pertaining to "bulk transfers", including Article 6 of
the Uniform Commercial Code as enacted in said State; and




(4)

any and all taxes (including penalties and interest) imposed on Buyer in
connection with the Business in excess of the accruals and reserves for taxes
reflected on Seller’s financial statements attached as Schedule 3.03 for any
taxable year or period that ends on or before the date of Closing and, with
respect to any taxable year or period beginning before and ending after the date
of Closing, the portion of such taxable year or period ending on the date of
Closing; and




(5)

all actions, suits, proceedings, claims, demands, assessments, judgments, fines,
amounts paid in settlement, costs and expenses (including reasonable attorneys'
fees and expenses) incident to any of the foregoing.




As used herein, the "Indemnity Assertion Period" shall commence on the Closing
Date and end on the date the escrow agent referred to in Section 1.02 hereof has
been repaid in full for the loan made by said escrow agent to Winning Edge on
the Closing Date in the amount of Two Million One Hundred Thousand United States
Dollars (U.S. $2,100,000).




(b)

Notwithstanding any other provision hereof to the contrary, no demand for
indemnification shall be asserted by Buyer unless the aggregate amount of all
such demands exceeds $10,000; provided, however, that any amounts payable by
Seller and Winning Edge shall be calculated from the first dollar claimed and
shall not be reduced by said $10,000; and provided further that in no event
shall the aggregate indemnification obligation of Seller and Winning Edge exceed
the Purchase Price.




(c)

If a demand for indemnification arises out of a claim made against Buyer by a
person not a party to this Agreement or affiliated with a party to this
Agreement (a "Third Party Claim"), Buyer shall give notice thereof to Seller and
Winning Edge within 15 days after Buyer is made aware of the Third Party Claim,
stating in reasonable detail the nature of the Third Party Claim and the
specific representations, warranties or covenants which Buyer contends Seller or
Winning Edge has breached.  Such notice shall also indicate whether Buyer
intends to defend against the Third Party Claim.  If Buyer shall defend against
the Third Party Claim, Seller and Winning Edge shall cooperate in all reasonable
respects with Buyer in such defense, shall make available to Buyer all records
and other materials reasonably required by Buyer in such defense, and shall have
the right to participate in such defense.  If Buyer does not intend to defend
against the Third Party Claim, then Seller and Winning Edge may assume defense
of the Third Party Claim, in which event Buyer shall cooperate in all reasonable
respects with them in such defense, shall make available to them all





- 16-










records and other materials reasonably required by them in such defense, and
shall have the right to participate in such defense, but Seller and Winning Edge
shall at all times control such defense.  So long as a Third Party Claim is
pending and is not resolved, Buyer shall hold in abeyance its demand for
indemnification.  If Seller and Winning Edge reach a settlement with the Third
Party Claimant which results in any liability to Buyer, or if a judgment is
rendered against Buyer which judgment is not properly appealed or appealable,
then Buyer shall be entitled to indemnification in an amount sufficient to
discharge the Third Party Claim.  Each party shall be responsible for its own
costs and expenses, including legal fees, incurred in defending a Third Party
Claim except that Seller and Winning Edge shall pay Buyer's actual costs and
expenses incurred in connection with defending any claim which is determined
adversely to them and which shall be found to have constituted a breach of their
representations, warranties and covenants hereunder or which is settled with
Winning Edge's prior written consent.




(d)

If Buyer asserts a demand for indemnification hereunder, but such demand is not
based upon a Third Party Claim, Buyer shall notify Seller and Winning Edge
thereof within 30 days after the date on which Buyer has reason to believe that
an indemnifiable event has occurred.  Such notice shall state in reasonable
detail the nature of Buyer's claim and the specific representations, warranties
and covenants which Buyer contends Seller or Winning Edge has breached.  Seller
and Winning Edge shall have 30 days after the date such notice is deemed given
pursuant to Section 8.04 hereof to accept or reject Buyer's demand for
indemnification.  If no acceptance is received by Buyer within such 30-day
period, Seller and Winning Edge shall be deemed to have rejected the demand, in
which event the parties shall immediately submit the controversy to arbitration
in accordance with the provisions of Section 3.20(e).  If the arbitrator(s)
shall render an award in the arbitration proceeding in favor of Buyer, Buyer
shall be entitled to indemnification to the extent provided in such award.  If
the arbitrator(s) shall render an award in favor of Seller or Winning Edge, they
shall have no further liability on Buyer's claim.  So long as Buyer's claim is
pending and is not resolved, Buyer shall hold in abeyance its demand for
indemnification.




(e)

If there is any disagreement between Buyer, on the one hand, and Seller or
Winning Edge, on the other hand, concerning the validity of any demand for
indemnification asserted under Section 3.20, then such disagreement may, as
provided by Section 3.20(d) or otherwise on demand of either party, be referred
to arbitration in the City of London, England.  Buyer and Seller shall attempt
to agree on the appointment of a single arbitrator.  If they are unable to
agree, a panel of three arbitrators shall be appointed: one arbitrator shall be
appointed by Buyer, one shall be appointed by Seller, and one shall be appointed
by the two so appointed.  The determination in writing of such arbitrator(s),
signed by at least two of them (if there be more than one), shall be final and
binding on the parties, and judgment upon the award so rendered may be entered
in any court having jurisdiction thereof.  Such determination shall be made as
soon as practicable after the reference of the claim to arbitration.  The
arbitrators shall be governed by the LCIA Rules then in effect, and shall have
full power to make such regulations and to give such orders and directions in
all respects as they shall deem expedient, as well as in respect to the claims
and differences referred to them, and also with respect to the mode and times of
executing and performing any of the acts or things which may be awarded or
directed to be done.  Each party shall bear the fees and expenses of the
arbitrator appointed by it, and one-half of the fees and expenses of any
arbitrator jointly appointed.




3.21

Indemnity Escrow and Right of Set-Off.  Buyer has deposited with the First
Escrow Agent, in escrow, a portion of the Purchase Price, namely, Buyer's stock
having a value





- 17-










equal to Six Million Three Hundred Thousand United States Dollars (U.S.
$6,300,000) to secure Seller's and Winning Edge's indemnification obligations
under Section 3.20 of this Agreement.  Seller agrees that any shares being held
in escrow pursuant to this Section 3.21 may be used by Buyer, at its option, to
satisfy any demands for indemnification asserted against Seller or Winning Edge
under Section 3.20, provided that Buyer shall not demand the withdrawal of any
shares from escrow until it has been established that Buyer is entitled to
indemnification hereunder.   The escrow shall be maintained for the Indemnity
Assertion Period, and the balance of any shares remaining in escrow at the
conclusion of the Indemnity Assertion Period shall be remitted immediately to
the Second Escrow Agent. The terms of the First Escrow Agreement and Second
Escrow Agreement shall govern the handling of the shares held in escrow pursuant
to this Section 3.21.  The Purchase Price and any and all set-offs against such
purchase price under this Section 3.21 shall be subject to the prior right of
the First Escrow Agent to sell the shares of Buyer representing the purchase
price to pay for all interest and principal on the two million one hundred
thousand dollar ($2,100,000) loan set forth in Section 1.09 hereof.  None of the
Purchase Price shall be used to pay any set-offs or indemnification claims of
Buyer until all principal and interest under the Laurus Note are paid in full.




3.22

Change of Winning Edge and Seller's Names.  Within 10 days following the Closing
Date, Seller and Winning Edge shall change their respective names to names which
do not include the term "Winning Edge" or "Global Sports Edge" or any
confusingly similar term and file Certificate of Amendments with the Delaware
Secretary of State to such effect.  The Seller shall provide Buyer with a
certified copy of the filed Certificates of Amendment of Seller and Winning Edge
evidencing such change no later than 7 days after the filing thereof.  Within 10
days following the Closing Date, Seller shall refrain from and shall cause
Winning Edge to refrain from and cease all use of the terms "Winning Edge" and
"Global Sports Edge" in stationary, business cards, website, e-mail addresses
and product labels.




3.23

Reimbursement for Chargebacks.  Seller will reimburse Buyer after the Closing
from time to time within ten (10) days after receipt of statements therefor, for
chargebacks relating to sales made by Seller prior to the Closing.




ARTICLE IV

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF BUYER




As an inducement to, and to obtain the reliance of, Seller, Buyer represents,
warrants and covenants as follows:




4.01

Organization.  Buyer is, and will be on the Closing Date, a corporation duly
organized, validly existing, and in good standing under the laws of the United
Kingdom and has the corporate power and is and will be duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances, and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted, and there are no other jurisdictions in which it is not so qualified
in which the character and location of the assets owned by it or the nature of
the material business transacted by it requires qualification, except where
failure to do so would not have a material adverse effect on its business,
operations, properties, assets or condition of Buyer.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not,
violate any provision of Buyer’s articles of incorporation, or other material
agreement to which it is a party or by which it is bound.








- 18-










4.02

Approval of Agreement.  Buyer has full power, authority, and legal right and has
taken, or will take, all action required by law, its articles of incorporation,
and otherwise to execute and deliver this Agreement and to consummate the
transactions herein contemplated.  The board of directors of Buyer has
authorized and approved the execution, delivery, and performance of this
Agreement and the transactions contemplated hereby; subject to the approval of
the Buyer's shareholder and compliance with corporate and securities laws.




4.03

Capitalization.  The authorized capitalization of Buyer consists of Five Hundred
Million ($500,000,000) ordinary shares of 0.25 pence each, of which Two Hundred
Eleven Million, Eighty Six Thousand Two Hundred Sixty-Seven (211,086,267) are
issued and outstanding.  All issued and outstanding shares of Buyer are legally
issued, fully paid, and nonassessable and not issued in violation of the
preemptive or other right of any person.  There are no distributions, return of
capital or other amounts due or payable with respect to any of the shares of
Buyer.




4.04

Financial Statements.




(a)

Included in Schedule 4.04 is the audited balance sheet of Betbroker Limited, the
operating subsidiary of Buyer ("BLTD") as of December 31, 2006, including the
notes thereto.  




(b)

The audited financial statements delivered pursuant to Section 4.04(a) have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved.  The financial statements
of BLTD present fairly in all material aspects, as of their respective dates,
the financial condition of BLTD.  BLTD did not have, as of the date of any such
balance sheets, except as and to the extent reflected or reserved against
therein, any liabilities or obligations (absolute or contingent) which should be
reflected in any financial statements or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein present fairly the assets of BLTD, in accordance with
generally accepted accounting principles.  The statements of revenue and
expenses and cash flows present fairly the financial position and result of
operations of BLTD as of their respective dates and for the respective periods
covered thereby.




(c)

BLTD has filed or will prior to the Closing Date file all required income tax
returns.  BLTD has no material liabilities with respect to the payment of any
national, local, or other taxes (including any deficiencies, interest, or
penalties) accrued for or applicable to the period ended on the date of the
audited balance sheet of BLTD, except to the extent reflected on such balance
sheet and adequately provided for therein, which are not yet due and payable.
 Proper and accurate amounts of taxes have been withheld by or on behalf of BLTD
with respect to all material compensation paid to employees of BLTD for all
periods ending on or before the date hereof.  BLTD has not made any election
pursuant to the provisions of any applicable tax laws (other than elections that
relate solely to methods of accounting, depreciation, or amortization) that
would have a material adverse affect on BLTD, its financial condition, its
business as presently conducted or proposed to be conducted, or any of its
properties or material assets.  There are no tax liens upon any of the assets of
BLTD.  There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any tax return of BLTD.




(d)

The books and records, financial and otherwise, of BLTD are in all material
respects complete and correct and have been maintained in accordance with sound
business and bookkeeping practices so as to accurately and fairly reflect, in
reasonable detail, the transactions





- 19-










and dispositions of the assets of BLTD.  BLTD has maintained a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions have been and are executed in accordance with management's
general or specific authorization; (ii) transactions are recorded as necessary
to permit the preparation of financial statements in conformity with generally
accepted accounting principles or any other criteria applicable to such
statements and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals, and appropriate action is taken
with respect to any differences.




4.05

Outstanding Warrants and Options.  Except for options for the directors and
staff of the Buyer (the "Buyer Incentive Plan"), and for awards disclosed herein
or in Buyer’s  schedules, Buyer has no outstanding options, warrants, calls or
awards of any nature relating to the authorized and unissued Buyer shares.

  

4.06

Information.  The information concerning Buyer set forth in this Agreement and
in the schedules delivered by Buyer pursuant hereto is complete and accurate in
all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact required to make the statements made, in
light of the circumstances under which they were made, not misleading.  Buyer
shall cause the schedules delivered by Buyer pursuant hereto to Seller hereunder
to be updated after the date hereof up to and including the Closing Date.




4.07

Absence of Certain Changes or Events.  Except as set forth in this Agreement
since the date of the last audited financial statement delivered herein by
Buyer, to the best of Buyer's directors' knowledge:




(a)

There has not been (i) any material adverse change in the business, operations,
properties, level of inventory, assets, or condition of Buyer or (ii) any
damage, destruction, or loss to Buyer materially and adversely affecting the
business, operations, properties, assets, or conditions of Buyer.




(b)

Buyer has not (i) amended its articles of incorporation; (ii) declared or made,
or agreed to declare or make, any payment of dividends or distributions of any
assets of any kind whatsoever to its stockholders or purchased or redeemed, or
agreed to purchase or redeem, any of its capital stock; (iii) waived any rights
of value which in the aggregate are extraordinary and material considering the
business of Buyer; (iv) made any material change in its method of accounting;




(c)

Buyer has not granted or agreed to grant any options, warrants, or other rights
for its Shares, bonds, or other securities calling for the issuance thereof
except awards granted under the Buyer Incentive Plan; and




(d)

To the best knowledge of Buyer, it has not become subject to any law or
regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of Buyer.  




4.08

Title and Related Matters.  Except as provided herein or in Schedule 4.08 or
disclosed in the Buyer balance sheet and the notes thereto, to the best of
Buyer's directors' knowledge Buyer has good and marketable title to all of its
properties, inventory, interests in properties, and assets, which are reflected





- 20-










 in the most recent Buyer balance sheet or acquired after that date (except
properties, interests in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
mortgages, liens, pledges, charges, or encumbrances, except (i) statutory liens
or claims not yet delinquent; and (ii) such imperfections of title and easements
as do not, and will not, materially detract from, or interfere with, the present
or proposed use of the properties subject thereto or affected thereby or
otherwise materially impair present business operations on such properties. To
the best knowledge of Buyer's directors' knowledge, the technology licensed to
it does not infringe on the copyright, patent, trade secret, know-how, or other
proprietary right of any other person or entity and comprises all such rights
necessary to permit the operation of the business of Buyer as now being
conducted or as contemplated.




4.09

Litigation and Proceedings. Except as otherwise disclosed herein or in Schedule
4.09,  there are no material actions, suits, or proceedings pending or, to the
knowledge of Buyer, threatened by or against Buyer or adversely affecting Buyer,
at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
 Buyer does not have any knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.




4.10

Contracts.  Except as otherwise disclosed herein or in Buyer’s Schedules, to the
best of Buyer's directors' knowledge:  




(a)

All contracts, agreements, franchises, license agreements, and other commitments
to which Buyer is a party or by which its properties are bound and which are
material to the operations or financial condition of Buyer are valid and
enforceable by Buyer in all material respects;




(b)

Buyer is not a party to or bound by, and its properties are not subject to, any
material contract, agreement, other commitment or instrument; any charter or
other corporate restriction; or any judgment, order, writ, injunction, decree,
or award which materially and adversely affects, or in the future may (as far as
Buyer can now foresee) materially and adversely affect, the business,
operations, properties, assets, or condition of Buyer.




4.11

Material Contract Defaults.  Buyer is not in default in any material respect
under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of Buyer, and there is no event of default or other event which, with
notice or lapse of time or both, would constitute a default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which Buyer has not taken adequate steps to prevent such a default
from occurring.




4.12

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Buyer is a party or to which any of
its properties or operations are subject.




4.13

Governmental Authorizations.  Buyer has all licenses, franchises, permits, and
other governmental authorizations that are legally required to enable it to
conduct its business in all material respects as conducted on the date of this
Agreement.  Except for compliance with applicable securities and corporation
laws, as hereinafter provided, no authorization, approval, consent, or order of,
or registration,





- 21-










declaration, or filing with, any court or other governmental body is required in
connection with the execution and delivery by Buyer of this Agreement and the
consummation by Buyer of the transactions contemplated hereby.




4.14

Compliance With Laws and Regulations.  Buyer has complied with all applicable
statutes and regulations of any applicable governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
Buyer or except to the extent that noncompliance would not result in the
occurrence of any material liability for Buyer. To the best knowledge of Buyer,
the consummation of this transaction will comply with all applicable statutes
and regulations, subject to the preparation and filing of any forms required by
security laws.




4.15

Insurance.  Buyer carries sufficient insurance to cover the loss of any of its
asset and business loss insurance to cover the loss of business.




4.16  

Buyer Schedules.  Buyer has delivered to Seller the following schedules, which
are collectively referred to as the "Buyer Schedules" and which consist of the
following separate schedules dated as of the date of execution of this
Agreement, all certified by the chief executive officer of Buyer as complete,
true, and accurate:




(a)

A schedule including copies of its articles of incorporation and all amendments
thereto in effect as of the date of this Agreement;




(b)

A schedule containing copies of resolutions adopted by the directors of Buyer
approving this Agreement and the transactions herein contemplated as referred to
in Section 4.02;




(c)

A schedule setting forth the financial statements required pursuant to Section
4.04 (a) hereof;




(d)

A schedule setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of Buyer since
the most recent Buyer balance sheet, required to be provided pursuant to Section
4.07 hereof; and




(e)

A schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the Buyer Schedules by Sections
4.01 through 4.15.




Buyer shall cause the Buyer Schedules and the instruments delivered to Seller
hereunder to be updated after the date hereof up to and including the Closing
Date.  Such updated Buyer Schedules, certified in the same manner as the
original Buyer Schedules, shall be delivered prior to and as a condition
precedent to the obligation of Seller to close.




ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER




Buyer shall be bound by the terms and conditions of this Agreement provided the
following conditions are complied with and satisfied by Seller at or before the
Closing Date:








- 22-










5.01

Shareholder Approval.  Seller shall call and hold a meeting of its shareholder
and, if required by Delaware law, Winning Edge’s shareholders, to approve the
transactions contemplated by this Agreement, and such shareholder and Winning
Edge's shareholders, shall have so approved.  If required, Buyer's shareholders
shall have approved this Agreement and the transactions contemplated hereby.




5.02

Accuracy of Representations.  The representations and warranties made by Seller
in this Agreement were true when made and shall be true at the Closing Date with
the same force and effect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement), and Seller shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing.  Buyer shall be furnished with certificates, signed
by duly authorized officers of Seller and dated the Closing Date, to the
foregoing effect.




5.03

Officer's Certificates.  Buyer shall have been furnished with certificates dated
the Closing Date and signed by the duly authorized chief executive officer of
Seller to the effect that to such officer’s best knowledge no litigation,
proceeding, investigation, or inquiry is pending or, to the best knowledge of
Seller threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.  Furthermore,
based on certificates of good standing, representations of government agencies,
and Seller's own documents and information, the certificate shall represent, to
the best knowledge of the officer, that:




(a)

This Agreement has been duly approved by Seller's board of directors and
shareholders and has been duly executed and delivered in the name and on behalf
of Seller by its duly authorized officers pursuant to, and in compliance with,
authority granted by the board of directors of Seller pursuant to a unanimous
consent;




(b)

There have been no material adverse changes in Seller up to and including the
date of the certificate;




(c)

All conditions required by this Agreement have been met, satisfied, or performed
by Seller;




(d)

All authorizations, consents, approvals, registrations, and/or filings with any
governmental body, agency, or court required in connection with the execution
and delivery of the documents by Seller have been obtained and are in full force
and effect or, if not required to have been obtained, will be in full force and
effect by such time as may be required; and




(e)

There is no material action, suit, proceeding, inquiry, or investigation at law
or in equity by any public board or body pending or threatened against Seller,
wherein an unfavorable decision, ruling, or finding could have an adverse effect
on the financial condition of Seller, the operation of Seller, or the
acquisition and reorganization contemplated herein, or any agreement or
instrument by which Seller is bound or in any way contests the existence of
Seller.




5.04

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Seller, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations of Seller.








- 23-










5.05

Good Standing.  Buyer shall have received a certificate of good standing from
the secretary of state of Delaware, dated as of the date within five days prior
to the Closing Date, certifying that Seller is in good standing as a corporation
in the State of Delaware.




5.06

Other Items.  Buyer shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as Buyer may
reasonably request.




5.07

Updates.  Buyer shall, in Buyer's sole discretion, be satisfied with a) the
contents of all updates to Seller's schedules delivered in accordance with
Section 3.04 hereof and b) the form and substance of Winning Edge's financial
statements delivered in accordance with Section 3.03 hereof, and the First
Escrow Agreement and Second Escrow Agreement.




5.08

Employment Agreement.  Wayne Allyn Root shall have executed and delivered the
Buyer an Employment Agreement providing for his employment by Buyer or Buyer's
subsidiary which will operate the Business, in form and substance, satisfactory
to Buyer, contingent only upon the completion of the closing under this Asset
Purchase Agreement.




ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER




The obligations of Seller under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:




6.01.

Shareholder Approval.  This Agreement and the transactions contemplated hereby
shall have been approved by the shareholders, if required, of Buyer and Seller
in the manner required by the applicable laws.




6.02

Accuracy of Representations.  The representations and warranties made by Buyer
in this Agreement were true when made and shall be true at the Closing Date with
the same force and effect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement), and Buyer shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.  Seller shall be furnished with a certificate,
signed by a duly authorized officer of Buyer and dated the Closing Date, to the
foregoing effect.




6.03

Officer's Certificates.  Seller shall have been furnished with certificates
dated the Closing Date and signed by the duly authorized chief executive officer
of Buyer to the effect that no litigation, proceeding, investigation, or inquiry
is pending or, to the best knowledge of Buyer, threatened, which might result in
an action to enjoin or prevent the consummation of the transactions contemplated
by this Agreement.  Furthermore, based on certificates of good standing,
representations of government agencies, and Buyer's own documents, the
certificate shall represent, to the best knowledge of the officer, that:




(a)

This agreement has been duly approved by Buyer's board of directors and has been
duly executed and delivered in the name and on behalf of Buyer by its duly
authorized officers pursuant to, and in compliance with, authority granted by
the board of directors of Buyer;




(b)

Except as provided or permitted herein, there have been no material adverse
changes in Buyer up to and including the date of the certificate;





- 24-













(c)

All authorizations, consents, approvals, registrations, and/or filing with any
governmental body, agency, or court required in connection with the execution
and delivery of the documents by Buyer have been obtained and are in full force
and effect or, if not required to have been obtained will be in full force and
effect by such time as may be required; and




(d)

Except as otherwise disclosed, there is no material action, suit, proceeding,
inquiry, or investigation at law or in equity by any public board or body
pending or threatened against Buyer, wherein an unfavorable decision, ruling, or
finding would have a material adverse affect on the financial condition of
Buyer, the operation of Buyer, or the acquisition and reorganization
contemplated herein, or any material agreement or instrument by which Buyer is
bound or would in any way contest the existence of Buyer.




6.04

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business or
operations of Buyer, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause of create any material adverse change in
the financial condition, business, or operations of Buyer.




6.05

Other Items.  Seller shall have received such further documents, certificates,
or instruments relating to the transactions contemplated hereby as Seller may
reasonably request.




6.06

Updates.  Seller shall, in Seller's sole discretion, be satisfied with the
contents of all updates to Buyer's schedules delivered in accordance with
Section 4.06 hereof and with the form and substance of the First Escrow
Agreement and Second Escrow Agreement.




ARTICLE VII

MUTUAL COVENANTS




7.01

Activities of Seller and Buyer




(a)

From and after the date of this Agreement until the Closing Date and except as
set forth in the respective schedules to be delivered by Seller and Buyer
pursuant hereto or as permitted or contemplated by this Agreement, Seller and
Buyer will each:




(i)

Carry on its business in substantially the same manner as it has heretofore;




(ii)

Maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it;




(iii)

Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;




(iv)

Use its best efforts to maintain and preserve its business organization intact,
to retain its key employees, and to maintain its relationships with its material
suppliers and customers;




(v)

Duly and timely file for all taxable periods ending on or prior to the Closing
Date all tax returns required to be filed by or on behalf of such entity or for
which such entity may be held responsible and shall pay, or cause to pay, all
taxes required to be shown as due and payable on





- 25-










such returns, as well as all installments of tax due and payable during the
period commencing on the date of this Agreement and ending on the Closing Date.;
and




(vi)

Fully comply with and perform in all material respects all obligations and
duties imposed on it by all laws and all rules, regulations, and orders imposed
by governmental authorities.




(b)

From and after the date of this Agreement and except as provided herein until
the Closing Date, Seller will not:




(i)

Make any change in its articles of incorporation or bylaws or effect any
recapitalization;




(ii)

Enter into or amend any material contract, agreement, or other instrument of any
of the types described in such party's schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business; and




(iii)

Enter into any agreement for the sale of Seller securities without the prior
approval of the other party.




7.02

Access to Properties and Records.  Until the Closing Date, Buyer and Seller will
afford to the other party's officers and authorized representatives full access
to the properties, books, and records of the other party in order that each
party may have full opportunity to make such reasonable investigation as it
shall desire to make of the affairs of Buyer or Seller and will furnish the
other party with such additional financial and other information as to the
business and properties of Buyer or Seller as each party shall from time to time
reasonably request.




7.03

Indemnification by Buyer.  Buyer will indemnify and hold harmless Seller and its
directors and officers, and each person, if any, who controls Seller within the
meaning of the Securities Act, from and against any and all losses, claims,
damages, expenses, liabilities, or actions to which any of them may become
subject under applicable law (including the Securities Act and the Securities
Exchange Act) and will reimburse them for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any claims or
actions, whether or not resulting in liability, insofar as such losses, claims,
damages, expenses, liabilities, or actions arise out of or are based upon any
untrue statement or alleged untrue statement of material fact contained in any
application or statement filed with a governmental body or arising out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary in order to make the statements
therein not misleading, but only insofar as any such statement or omission was
made in reliance upon and in conformity with information furnished in writing by
Buyer expressly for use therein.  The indemnity agreement contained in this
Section 7.03 shall remain operative and in full force and effect, regardless of
any investigation made by or on behalf of Seller and shall survive the
consummation of the transactions contemplated by this Agreement for a period of
three months.




7.04.

Indemnification by Seller.  Seller will indemnify and hold harmless Buyer, and
its directors and officers, and each person, if any, who controls Buyer within
the meaning of the Securities Act, from and against any and all losses, claims,
damages, expenses, liabilities, or actions to which any of them may become
subject under applicable law (including the Securities Act and the Securities
Exchange Act) and will reimburse them for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any claims or
actions, whether or not resulting in liability, insofar as such losses,





- 26-










claims, damages, expenses, liabilities, or actions arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in any application or statement filed with a governmental body or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein, or necessary in order to make the
statements therein not misleading, but only insofar as any such statement or
omission was made in reliance upon and in conformity with information furnished
in writing by Seller expressly for use therein.  The indemnity agreement
contained in this Section 7.04 shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of Buyer and shall
survive the consummation of the transactions contemplated by this Agreement for
a period of three months.




7.05

The Acquisition of Buyer’s Stock.  Seller and Buyer understand and agree that
the consummation of this Agreement including the issuance of the Buyer’s stock
to Seller in exchange for the Business and Assets as contemplated hereby,
constitutes the offer and sale of securities under the Securities Act and
applicable state statutes.  Seller and Buyer agree that such transactions shall
be consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired.  




(a)

In connection with the transaction contemplated by this Agreement, Buyer and
Seller shall each file, with the assistance of the other and their respective
legal counsel, such notices, applications, reports, or other instruments as may
be deemed by them to be necessary or appropriate in an effort to document
reliance on such exemptions, all to the extent and in the manner as may be
deemed by such parties to be appropriate.




(b)

In order to more fully document reliance on the exemptions as provided herein,
Buyer and Seller shall execute and deliver to the other, at or prior to the
Closing, such further letters of representation, acknowledgment, suitability, or
the like as Seller or Buyer and their respective counsel may reasonably request
in connection with reliance on exemptions from registration under such
securities laws.




7.06

Securities Filings.  The parties shall be responsible for compliance with all
applicable securities laws.




7.07

Future Sale of Securities.  Subject to the First Escrow Agreement, Buyer will
use reasonable commercial efforts, at Seller's sole  expense, to satisfy the
requirements necessary for Seller to sell the shares of Buyers stock being
delivered as consideration hereunder.  In addition, any sale of Buyer's stock by
Seller must be effected at Seller's sole expense through an exemption from
registration under the United States Securities laws or pursuant to an effective
registration at Seller's sole expense satisfactory to each of the parties.




ARTICLE VIII

MISCELLANEOUS




8.01

Brokers.  Buyer and Seller agree that there were no finders or brokers involved
in bringing the parties together or who were instrumental in the negotiation,
execution, or consummation of this Agreement.  Further, Buyer and Seller each
agree to indemnify the other against any claim by any third person for any
commission, brokerage, or finder's fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between such party and such third person, whether express or
implied, from the actions of such party.





- 27-













The covenants set forth in this section shall survive the Closing Date and the
consummation of the transactions herein contemplated.




8.02

  No Representation Regarding Tax Treatment.  No representation or warranty is
being made by any party to any other regarding the treatment of this transaction
for federal or state income taxation.  Each party has relied exclusively on its
own legal, accounting, and other tax adviser regarding the treatment of this
transaction for federal and state income taxes and on no representation,
warranty, or assurance from any other party or such other party's legal,
accounting, or other adviser.




8.03

Governing Law.  This Agreement shall be governed by, enforced and construed
under and in accordance with the laws of the United States and the State of New
York and venue shall be in London, England.




8.04

Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered, if sent by facsimile or
telecopy transmission or other electronic communication confirmed by registered
or certified mail, postage prepaid, or if sent by prepaid overnight

courier addressed as follows:




If to Buyer, to:

Wayne Lochner

 

Chairman

Betbrokers PLC

56 Marsh Wall

London E14 9TP

Telephone 44-207 127 9815

Fax 44-207 127 9818




Copy to:




Oliver Edwards, Esq.

Holland & Knight LLP

195 Broadway
New York, NY  10007

Telephone: 212-513-3533
Fax: 212-385-9010




If to Winning Edge or Seller or Mr. Root:




Global Sports Edge, Inc.

5052 S. Jones Boulevard

Las Vegas, NV 89118

Attention:  Wayne Allyn Root, CEO

Facsimile:  (702) 967-6002








- 28-










Copy to:




Victor D. Schwarz, P.C.

4764 South 900 East, Suite 3(A)

Salt Lake City, Utah 84117

Facsimile:  (801) 685-0949







or such other addresses as shall be furnished in writing by any party in the
manner for giving notices, hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered or sent by facsimile or
telecopy transmission or other electronic communication, or one day after the
date so sent by overnight courier.




8.05

Attorney's Fees.  In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the nonbreaching party or
parties for all costs, including reasonable attorneys' fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.




8.06

Entire Agreement.  This Agreement and attachments hereto represents the entire
agreement between the parties relating to the subject matter hereof.  All
previous agreements between the parties, whether written or oral, have been
merged into this Agreement.  This Agreement alone fully and completely expresses
the agreement of the parties relating to the subject matter hereof.  There are
no other courses of dealing, understandings, agreements, representations, or
warranties, written or oral, except as set forth herein.




8.07

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




8.08

Third Party Beneficiaries.   This Agreement is solely between Buyer and Seller
and no director, officer, stockholder, employee, agent independent contractor,
manager, member or any other person or entity shall be deemed to be a third
party beneficiary of this Agreement.




8.09

Assignment.  No party shall assign or attempt to assign any of its rights or
obligations under this Agreement without the prior written consent of each of
the other parties hereto; provided, however, that without such consent, but upon
notice to Seller, Buyer may assign all of its rights and obligations hereunder
to any subsidiary of Buyer so designated by Buyer.




8.10

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and such remedies may be enforced concurrently, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.





- 29-













SELLER: Global Sports Edge, Inc.

BUYER:  Betbrokers PLC

             

    A Delaware Corporation

    A United Kingdom Corporation







By:_____________________________

By:____________________________

     Wayne Allyn Root, CEO

     Wayne Lochner, Chairman




PARENT CORPORATION OF SELLER:

Winning Edge International, Inc.




By:_____________________________

_______________________________

      Name:

     Wayne Allyn Root

      Title:














- 30-








